UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 VELATEL GLOBAL COMMUNICATIONS, INC. Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 12526 High Bluff Drive, Suite 155, San Diego, California92130 (Address of principal executive offices) (zip code) (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.)x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofNovember 14, 2011 the registrant had 635,833,417 shares of its Series A common stock outstanding with a par value of $0.001 (“Series A Common Stock”) and 133,818,177 shares of its Series B common stock outstanding with a par value of $0.001 (“Series B Common Stock”). VELATEL GLOBAL COMMUNICATIONS, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERS ENDED SEPTEMBER 30, 2 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited)and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2011 and 2010 and from April 8, 2008 (date of inception) through September 30, 2011(Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through September 30, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 and from April 8, 2008 (date of inception) through September 30, 2011(Unaudited) 9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Removed and Reserved 50 Item 5. Other Information 51 Item 6. Exhibits 53 2 PART I- FINANCIAL INFORMATION Item 1.Financial Statements. VELATEL GLOBAL COMMUNICATIONS, INC. (FORMERLY CHINA TEL GROUP, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of provision for doubtful accounts of $21,411 and $19,511 Accounts receivable, other Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $447,743 and $364,529 Other assets: Intangible assets, net of accumulated amortization of $141,463 and $124,826 Investments Deposit for the purchase of property, plant and equipment Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue - Line of credit - - Advances from officers Notes payable, related party Notes payable, current portion Convertible debentures, net Notes payable, other Derivative liability Total current liabilities Notes payable, net of current portion - Mandatory redeemable Series B common stock; $0.001 par value, 200,000,000 shares authorized,133,818,177 and 66,909,089 issued and outstanding as of September 30, 2011 and December 31, 2010 Total liabilities Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding Common stock: Series A common stock; $0.001 par value, 1,000,000,000 shares authorized,625,356,375 and 438,529,500 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Common stock subscribed - Additional paid in capital Prepaid deposit ) - Accumulated deficit ) ) Total VelaTel Global Communications, Inc.'s stockholders' deficit ) ) Non controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying Notes are an integral part of theseunaudited financial statements. 3 VELATEL GLOBAL COMMUNICATIONS, INC. (FORMERLY CHINA TEL GROUP, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (A DEVELOPMENT STAGE COMPANY) (Unaudited) From April 8, 2008 (date of inception) Three Months Ended September 30, Nine Months Ended September 30, Through September 30, REVENUE $ Cost of revenue Gross profit (loss) OPERATING EXPENSES: Selling, general and administrative expenses Extension fees payable to Trussnet Capital Partners (HK), Ltd. - - Impairment loss - Depreciation and amortization Research and development costs - - - Total operating expenses Net loss from operations ) OTHER INCOME (EXPENSES): Other income (expenses) ) 79 Gain on settlement of debt - Gain (loss)on foreign currency transactions ) ) Loss on investments, related party - ) Gain (loss) on change in fair value of debt derivative ) Interest expense ) Net loss ) Loss attributed to non controlling interest NET LOSS ATTRIBUTABLE TO VELATEL GLOBAL COMMUNICATIONS, INC. $ ) $ ) $ ) $ ) $ ) Net loss per common share (basic and fully diluted) $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted Comprehensive Loss: Net Loss $ ) $ ) $ ) $ ) $ ) Foreign currency translation gain - ) - ) ) Comprehensive Loss: ) Comprehensive lossattributable to the non controlling interest Comprehensive loss attributable to VelaTel GlobalCommunications, Inc. $ ) $ ) $ ) $ ) $ ) The accompanying Notes are an integral part of these unaudited financial statements. 4 VELATEL GLOBAL COMMUNICATIONS, INC. (FORMERLY CHINA TEL GROUP, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM APRIL 8, 2008 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2011 (Unaudited) Preferred stock Common stock Common Additional Other Non Total Series A Stock Paid in Prepaid Comprehensive Accumulated controlling Stockholders' Shares Amount Shares Amount Subscribed Capital Deposit Income (Loss) Deficit Interest Deficit Balance, April 4, 2008 (date of inception) - $
